Citation Nr: 0416772	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  03-16 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a breathing 
disorder due to an undiagnosed illness.

2.  Entitlement to service connection for hypertension due to 
an undiagnosed illness.

3.  Entitlement to service connection for a headache disorder 
due to an undiagnosed illness.

4.  Entitlement to an increased rating for panic disorder 
without agoraphobia, currently evaluated as 30 percent 
disabling.

5.  Entitlement to a total rating for compensation based on 
individual unemployability due to service-connected 
disabilities.


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel
INTRODUCTION

The veteran served on active duty from November 1982 to 
November 1986 and from January 1989 to January 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the following:  an April 2002 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office in St. Petersburg, Florida, which, in relevant part, 
denied the veteran's claim for an increased rating for panic 
disorder without agoraphobia, rated as 30 percent disabling, 
and denied his claim for a total rating for compensation 
based on individual unemployability due to service-connected 
disabilities; and from a January 2003 rating decision by the 
VA Regional Office in Jackson, Mississippi (RO), which denied 
the veteran's claims for service connection for a breathing 
disorder due to an undiagnosed illness, hypertension due to 
an undiagnosed illness, and a headache disorder due to an 
undiagnosed illness.  The veteran filed a timely appeal to 
these adverse determinations.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The evidence does not indicate that the veteran's 
complaints of breathing problems are due to an undiagnosed 
illness, but rather shows that they are due to the diagnosed 
disorders of sleep apnea and panic disorder.

3.  Hypertension is a diagnosed disorder.

4.  The evidence does not indicate that the veteran's 
complaints of headaches are due to an undiagnosed illness, 
but rather shows that they are due to the diagnosed disorders 
of tension headaches and migraine headaches.

5.  The veteran's panic disorder without agoraphobia is 
manifested by depression and anxiety with complaints of daily 
panic attacks.

6.  The veteran's panic disorder without agoraphobia and 
status post bunionectomy, left foot, do not preclude him from 
obtaining or retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The veteran's breathing problems are not due to an 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2003).

2.  The veteran's hypertension is not due to an undiagnosed 
illness.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.317 (2003).

3.  The veteran's headaches are not due to an undiagnosed 
illness.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.317 (2003).

4.  The schedular criteria for an evaluation in excess of 30 
percent for panic disorder without agoraphobia have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.321, 4.1-4.3, 4.7, 4.10, 4.40, 4.130, 
Diagnostic Code 9412 (2003).

5.  The criteria for the assignment of a total rating for 
compensation based on individual unemployability due to 
service-connected disabilities have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16, 4.18, 4.19 (2003).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, Congress passed the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).  In this case, 
the appellant's claims were filed in August 2000, April 2002 
and May 2002, and remain pending.  Thus, the provisions of 
the VCAA are applicable in this case.  See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003). 

In the present case, the appellant was provided adequate 
notice as to the evidence needed to substantiate his claims, 
as well as notice of the specific legal criteria necessary to 
substantiate these claims.  The Board concludes that 
discussions as contained in the initial rating decisions 
dated in April 2002 and January 2003, in the statement of the 
case (SOC) issued in April 2003, and in correspondence to the 
appellant have provided him with sufficient information 
regarding the applicable regulations regarding the evidence 
necessary to substantiate his claims. 

Furthermore, the Board observes that in lengthy letters to 
the appellant dated in January 2001, May 2002 and June 2002, 
the RO provided the appellant with detailed information about 
the new rights provided under the VCAA, including the 
furnishing of forms and notice of incomplete applications 
under 38 U.S.C.A. § 5102, providing notice to claimants of 
required information and evidence under 38 U.S.C.A. § 5103, 
and the duty to assist claimants under 38 U.S.C.A. § 5103A.  
The RO described the evidence needed to establish the 
appellant's claim, and 



specifically identified what evidence was needed from the 
appellant versus what evidence VA would attempt to procure.  
Consistent with 38 U.S.C.A. §5103(a) and 38 C.F.R. §3.159 (b) 
the RO satisfied the notice requirements to: (1) Inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence the VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159 (b) (1).  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran and his former 
representative further plainly show through their statements 
and submissions of evidence that the veteran understands the 
nature of the evidence needed to substantiate his claims.  As 
the RO has completely developed the record, the requirement 
that the RO explain the respective responsibility of VA and 
the veteran to provide evidence has been met.  The Board 
concludes that VA does not have any further outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issues on appeal, and that all relevant 
evidence necessary for an equitable resolution of these 
issues has been identified and obtained.  The evidence of 
record includes extensive post-service VA inpatient and 
outpatient treatment notes, discharge summaries, and 
examination reports, including x-rays and pulmonary function 
testing, medical opinions by VA examiners regarding whether 
the veteran's complaints were indicating of an undiagnosed 
illness, rendered following a review of the veteran's claims 
file and examination of the veteran, a disability 
determination from the U.S. Social Security Administration, 
with attached medical records, and several personal 
statements 



made by the veteran in support of his claims.  The RO has 
obtained all pertinent records available regarding the issues 
on appeal and has effectively notified the veteran of the 
evidence required to substantiate his claims.  Additionally, 
the veteran does not allege, nor does the record reflect, 
that there exists outstanding evidence relevant to the issues 
on appeal.  As such, the Board finds the VA's duty to assist 
in this case has been met.  Taking these factors into 
consideration, there is no prejudice to the appellant in 
proceeding to consider his claims for benefits.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  In light of the 
foregoing, the Board finds that under the circumstances of 
this case, VA has made reasonable efforts to assist the 
appellant in attempting to substantiate his claims and that 
additional assistance is not required.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

I.  Undiagnosed Illness Claims

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2003). 

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence is required to support 
this issue.  See Epps, supra.; Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 




competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established on the basis of 
§ 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Under the provisions of specific legislation enacted to 
assist veterans of the Persian Gulf War, service connection 
may be granted to a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
undiagnosed illness or a medically unexplained chronic 
multisymptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms, or resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed below.  The symptoms 
must be manifest to a degree of 10 percent or more not later 
than December 31, 2006.  By history, physical examination, 
and laboratory tests, the disability cannot be attributed to 
any known clinical diagnosis.  Objective 



indications of chronic disability include both "signs" in 
the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.  Disabilities that 
have existed for 6 months or more and disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a 6-month period will be considered chronic.  The signs 
and symptoms which may be manifestations of undiagnosed 
illness or a chronic multisymptom illness include, but are 
not limited to:  (1) fatigue, (2) signs or symptoms involving 
the skin, (3) headaches, (4) muscle pain, (5) joint pain, (6) 
neurologic signs or symptoms, (7) neuropsychological signs or 
symptoms, (8) signs or symptoms involving the respiratory 
system (upper or lower), (9) sleep disturbance, (10) 
gastrointestinal signs or symptoms, (11) cardiovascular signs 
or symptoms, (12) abnormal weight loss, or (13) menstrual 
disorders.  38 U.S.C.A. §§ 1117, 1118 (West 2002); 38 C.F.R. 
§ 3.317 (2003).

However, compensation shall not be paid under this section if 
any of the following is the case:  there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; or there 
is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.

If signs or symptoms have been attributed to a known clinical 
diagnosis in the particular veteran's case being considered, 
service connection may not be provided under the specific 
provisions pertaining to Persian Gulf veterans.  See 
VAOPGCPREC 8-98.



A.  Breathing Disorder

In reviewing the veteran's claims file, the Board initially 
observes that the veteran previously filed a claim seeking 
service connection for a breathing disorder on a direct 
basis, which was denied by the RO in a rating decision dated 
in August 1993.  That decision was not timely appealed by the 
veteran, and became final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2003).  The 
veteran is not seeking to reopen this prior claim, but rather 
is seeking service connection for a breathing disorder on an 
entirely new basis, i.e., that he suffers from a breathing 
disorder due to an undiagnosed illness.  Specifically, in a 
claim received by VA in April 2002, the veteran stated "I 
wish to claim service-connected undiagnosed illness from 
serving in the Gulf War.  I appear to be suffering from some 
form of respiratory illness that cannot be identified by 
physicians."  As such, the only issue that is before the 
Board is the issue of service connection for a breathing 
disorder due to an undiagnosed illness, and that is the only 
basis that will be considered by the Board and addressed in 
this decision.

A review of the veteran's claims file reveals that at the 
time of a VA mental disorders examination in September 2000, 
the veteran reported a history of anxiety, shortness of 
breath, tightness in the chest, numbness in the arm, 
sweating, a fear of dying, and headaches, which had been 
diagnosed as panic disorder.  He stated that he experienced 
these episodes approximately once per month, but that they 
had increased in frequency to the point where he experienced 
these attacks daily.  The examiner rendered a relevant Axis I 
diagnosis of panic disorder with agoraphobia.  The examiner 
noted that the veteran gave a history of anxiety and "panic 
symptoms" dating from 1991.

The veteran also underwent a VA general medical examination 
in September 2000, at which time the examiner noted that the 
veteran "complains of some shortness of breath associated 
with his anxiety/panic attacks."  The veteran's lungs were 
clear to auscultation and percussion without rales, rhonchi 
or wheezes.  The examiner noted that the veteran had been 
diagnosed with sleep apnea, following a sleep study conducted 
in March 2000, and used a CPAP machine at night.  She also 
noted that recent pulmonary function tests had been normal.  
The examiner rendered a diagnosis of sleep apnea, which she 
stated was not caused by his panic disorder.

In October 2002, the veteran underwent another VA general 
medical examination.  At that time, the veteran complained of 
shortness of breath, which had begun 4 years earlier.  He 
reported that this problem occurred off and on, and could 
occur several times per day.  He stated that it was 
nonexertional, and felt like he was going to stop breathing.  
This shortness of breath was not associated with any 
activity.  He reported that he used an inhaler to treat the 
problem, and a few minutes later the problem would resolve.  
However, if he did not use his inhaler he would panic and the 
problem would become worse.  He reported no history of 
pneumonia, tuberculosis or asthma.  He stated that he had 
undergone pulmonary function testing in the past, which was 
normal.  

On examination, the veteran's lungs were clear to 
auscultation and percussion, with no rales, rhonchi or 
wheezes.  The examiner reviewed the results of pulmonary 
function testing as well as current chest x-rays, which were 
entirely normal.  The examiner rendered a diagnosis of a 
subjective history of shortness of breath due to panic 
disorder.  The examiner then opined "I feel that his 
subjective history of shortness of breath is related to his 
panic attacks as I felt on his September 2000 VA examination.  
The panic attacks are a diagnosed illness and not an 
undiagnosed illness."

Most recently, a VA outpatient treatment note dated in March 
2003 indicates that the veteran presented with a history of 
panic attacks, which reportedly were associated with chest 
pain and shortness of breath.  However, he also reported that 
he had some shortness of breath which he believed was not 
related to his panic attacks.  Examination reveals no 
shortness of breath, wheezes, dyspnea on exertion, 
hemoptysis, pleuritic pain or cough.  It was noted that the 
veteran had sleep apnea.  The only diagnoses rendered were of 
hypertension and hyperlipidemia.

Following a review of this evidence, the Board finds that the 
veteran's complaints of breathing problems have been 
medically attributed either to the diagnosed disorder of 
sleep apnea, in the case of nighttime shortness of breath, or 
as a manifestation of his diagnosed panic disorder during 
panic attacks, in the case of daytime shortness of breath.  
As noted above, service connection under section 3.317 is 
available only for undiagnosed illnesses attributable to 
Southwest Asia service during the Persian Gulf War, i.e., 
those illnesses which "by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis."  In this case, the veteran does not have a 
separate breathing disorder, but rather his breathing 
complaints have been specifically attributed to identifiable 
causes, and, as such, are not illnesses which "cannot be 
attributed to any known clinical diagnosis," and service 
connection under section 3.317 is precluded.  

B.  Hypertension 

In reviewing the veteran's claims file, the Board initially 
observes that the veteran previously filed a claim seeking 
service connection for hypertension both on a direct basis 
and as secondary to his service-connected panic disorder, 
which was denied by the RO in a rating decision dated in 
March 1999.  The veteran appealed this denial to the Board, 
which affirmed the RO's denial in a decision dated in March 
2000.  The veteran file a motion for reconsideration of this 
decision, which was denied by the Chairman of the Board in 
August 2000.  The Board decision was not timely appealed by 
the veteran, became final.  38 U.S.C.A. § 7104(b) (West 
2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2003).  The 
veteran is not seeking to reopen this prior claim, but rather 
is seeking service connection for hypertension on an entirely 
new basis, i.e., that he suffers from hypertension due to an 
undiagnosed illness.  Specifically, in a claim received by VA 
in May 2002, the veteran stated "I want the hypertension and 
headaches to be considered as an undiagnosed illness as [a] 
result of my service in the Gulf War."  As such, the only 
issue that is before the Board is the issue of service 
connection for hypertension due to an undiagnosed illness, 
and that is the only basis that will be considered by the 
Board and addressed in this decision.

A review of the veteran's claims file reveals several current 
diagnoses of hypertension.  Of note is the report of a VA 
cardiovascular examination conducted in October 2002, at 
which time the examiner rendered a diagnosis of essential 
hypertension, and observes that "The patient's hypertension 
is a diagnosed illness and not an undiagnosed illness."  As 
noted above, service connection under section 3.317 is 
available only for undiagnosed illnesses attributable to 
Southwest Asia service during the Persian Gulf War, i.e., 
those illnesses which "by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis."  In this case, as hypertension is a diagnosed 
disorder, service connection under section 3.317 is 
precluded.  

C.  Headache Disorder

In reviewing the veteran's claims file, the Board initially 
observes that the veteran previously filed a claim seeking 
service connection for a headache disorder both on a direct 
basis and as secondary to his service-connected panic 
disorder, which was denied by the RO in a rating decision 
dated in March 1999.  The veteran appealed this denial to the 
Board, which affirmed the RO's denial in a decision dated in 
March 2000.  The veteran file a motion for reconsideration of 
this decision, which was denied by the Chairman of the Board 
in August 2000.  The Board decision was not timely appealed 
by the veteran, became final.  38 U.S.C.A. § 7104(b) (West 
2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2003).  The 
veteran is not seeking to reopen this prior claim, but rather 
is seeking service connection for a headache disorder on an 
entirely new basis, i.e., that he suffers from a headache 
disorder due to an undiagnosed illness.  Specifically, in a 
claim received by VA in May 2002, the veteran stated "I want 
the hypertension and headaches to be considered as an 
undiagnosed illness as [a] result of my service in the Gulf 
War."  As such, the only issue that is before the Board is 
the issue of service connection for a headache disorder due 
to an undiagnosed illness, and that is the only basis that 
will be considered by the Board and addressed in this 
decision.

In September 2000, the veteran underwent a VA general medical 
examination, at which time he complained of daily headaches 
located in the occipital area.  He stated that these 
headaches "seemed to be related to his anxiety attacks."  
Following an examination, the examiner rendered a diagnosis 
of tension headaches.

In October 2002, the veteran underwent a VA neurological 
examination.  At that time, he reported that his headaches 
began a few years earlier, and were associated with his panic 
attacks.  He reported that the pain was located over the top 
of his head, and caused a steady throbbing sensation.  
Following a neurological examination, the examiner rendered a 
diagnosis of "common migraine, not an undiagnosable 
illness."

Following a review of this evidence, the Board finds that the 
veteran's complaints of headaches have been medically 
attributed to the diagnoses of tension headaches and/or 
migraine headaches.  As noted above, service connection under 
section 3.317 is available only for undiagnosed illnesses 
attributable to Southwest Asia service during the Persian 
Gulf War, i.e., those illnesses which "by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis."  In this case, the veteran's 
headache complaints have been specifically attributed to 
identifiable causes, and, as such, are not illnesses which 
"cannot be attributed to any known clinical diagnosis," and 
service connection under section 3.317 is precluded.  



II.  Increased Rating Claim

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2003).

Evidence relevant to the current level of severity of the 
veteran's panic disorder includes the report of a VA mental 
disorders examination conducted in September 2000.  At that 
time, he complained of panic attacks on a daily basis.  On 
mental status examination, the veteran was neatly but 
casually dressed.  Eye contact was very poor.  He expressed 
some feelings of anger at having to repeat his story to the 
interviewer.  Speech was soft, and mood was depressed.  His 
affect was anxious and he was quite fidgety during the 
interview.  He denied any suicidal or homicidal ideation.  
There was no evidence of illogical or delusional thought 
processes.  The veteran's insight was equivocal, and his 
judgment seemed fair.  Memory for recent and remote events 
was adequate.  The examiner rendered Axis I diagnoses of 
panic disorder with agoraphobia and alcohol dependence in 
full sustained remission.  A current Global Assessment of 
Functioning (GAF) score of 60 was assigned, with a high of 70 
over the previous year.  The examiner commented that the 
veteran described a history of anxiety and panic symptoms 
since 1991, and that over the years he had developed 
associated agoraphobia which limited his ability to interact 
with other people or to leave his apartment except when 
absolutely necessary.  The veteran described a state of 
dependency in which his brother took care of his finances, 
provided shelter and took him to medical appointments.

In December 2002, the veteran again underwent a VA mental 
disorders examination.  At that time, he reported that he 
last worked as a correctional administrator at a state 
correctional facility, and resigned in 1999.  He stated that 
he was single and lived in an apartment with his brother.  He 
reported that he did very little, staying at home most of the 
time.  He stated that he tried to avoid crowded places, and 
did not do any shopping out of fear of having a panic attack.  
He stated that he occasionally read the newspaper.

On mental status examination, the veteran was casually 
dressed and neatly groomed.  He was cooperative and 
attentive.  He exhibited no unusual behavior or psychomotor 
activity, and his speech was normal in rate and volume.  He 
described hospital summary mood as depressed, and the 
examiner noted that his affect was slightly depressed.  There 
was no evidence of any though disorders, and the veteran was 
oriented to all three spheres.  Memory was intact, and 
intelligence was about average.  Insight was slightly 
developed, and judgment was reliable.  The examiner rendered 
a relevant Axis I diagnosis of panic disorder with 
agoraphobia, and rendered a GAF score of 70 currently, and 70 
in the past year.

The examiner then offered the following summary of the 
veteran's VA psychiatric treatment an discussion:

The veteran suffers from an entrenched 
panic disorder, starting when he 
participated in Desert Storm.  Between 
1994 and 2001 he had 5 hospitalizations 
here for the disorder.  His GAFs have 
ranged from 90 on his first admission on 
down to about 70-80, declining gradually.  
[His VA psychiatrist], who works closest 
with him, has consistently rated him at 
70, which is where I have placed him.  
The question why is he so psychically 
incapacitated does come up, since his 
Desert Storm experience was not 
apparently so traumatic, from what I 
gathered, to explain his need to take 
refuge in such a disabling psychiatric 
illness.  His sexual impotence is an 
important issue and needs to be taken 
into consideration in his overall 
therapy.  That he has a need to maintain 
the sick role may be due to intrapsychic 
factors or may be related to secondary 
gain issues, such as pension income.  He 
demonstrated no features that would even 
lead one to question whether he is 
capable of caring for himself.  He 
certainly can.

The veteran's claims file also contains VA inpatient and 
outpatient treatment notes dated from the mid-1990's to 2003, 
showing treatment for panic disorder, as described and 
interpreted by the VA examiner above.  At the time of the 
most recent individual treatment note, dated in March 2003, 
the veteran was appropriately groomed with coherent speech.  
Affect was appropriate and mood was pleasant.  He denied any 
suicidal or homicidal ideations, hallucinations or delusions.  
He reported that he was getting out some and walking several 
times per week, and was encouraged to continue this behavior.  
No abnormal, involuntary movements were noted or reported.  
The veteran was advised to continue on his medications.

The Board also observes that the veteran's claims file 
contains a Disability Determination from the U.S. Social 
Security Administration showing that he was found to be 
disabled due to anxiety related disorders as of March 1999.  
The medical records upon which this determination was based 
consist primarily of the VA treatment records and examination 
reports discussed by the VA examiner in December 2002.

The veteran's panic disorder has been evaluated as 30 percent 
disabling under the provisions of 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9412, pursuant to which the severity of 
panic disorder and/or agoraphobia is evaluated.  Under this 
code, a 30 percent evaluation is warranted when panic 
disorder creates occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, recent 
events).  

A 50 percent evaluation is warranted when such disorder 
creates occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work relationships.  

A 70 percent evaluation is warranted if such disorder creates 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

Finally, a 100 percent evaluation is warranted when such 
disorder creates total occupational and social impairment, 
due to such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

A review of the evidence detailed above reveals that at the 
time of the most recent VA examinations, the veteran's mental 
status was normal, save for a depressed mood and anxiety.  
These symptoms correspond to the level of severity 
contemplated by a 30 percent rating under DC 9412.  The Board 
acknowledges that the veteran has reported experiencing daily 
panic attacks, which is in excess of the criteria of panic 
attacks weekly or less often contemplated for a 30 percent 
rating.  However, while the veteran is competent to report 
the frequency of his symptomatology, the bare transcription 
of a lay history is not transformed into competent medical 
evidence merely because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  There is no competent evidence that what the veteran 
has subjectively reported as daily panic attacks would rise 
to the level of what a medical professional would consider to 
be a panic attack.  In any case, the Board observes that he 
has not been found to exhibit many of the other contemplated 
symptoms contemplated by a 30 percent rating at all, such as 
suspiciousness, chronic sleep impairment, and memory loss.  

Furthermore, the Board finds that a 30 percent rating is 
consistent with the level of severity contemplated by the GAF 
scores assigned to the veteran's panic disorder in recent 
years.  While the GAF scores assigned to the veteran's 
disability have varied somewhat, the most recent such score 
assigned was 70 in December 2002, at which time the examiner 
noted that the veteran's treating psychiatrist, who worked 
closely with the veteran over a lengthy time period, had also 
consistently assigned GAF scores of 70 following his multiple 
examinations of the veteran.  According to the GAF scale 
contained in the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV), a GAF score of 70 is 
assigned when overall functioning is characterized by mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  

The Board finds that while the veteran exhibits a few of the 
criteria contemplated for a higher 50 percent rating, 
including his report of panic attacks more than once per week 
as well as examination findings of disturbances of motivation 
and mood, he has not been found to suffer from most of the 
other symptoms contemplated, such as a flattened affect, 
circumstantial, circumlocutory or stereotyped speech, 
impairment of short- and long-term memory, impaired judgment 
and impaired abstract thinking.  On the contrary, repeated 
mental status examinations have shown that the veteran does 
not suffer from these manifestations.  

Furthermore, the Board observes that in December 2002, the VA 
examiner noted that the veteran appeared to have a need to 
"maintain the sick role," and brought up the possibility of 
intrapsychic factors or secondary gain issues in evaluating 
the impact of the veteran's disorder on his functioning.

Finally, the Board observes that the veteran has repeatedly 
been assigned a GAF score of 70, which, as noted above, 
signifies that overall functioning is characterized by only 
mild symptoms in a person who is "generally functioning 
pretty well." 

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against an 
increased rating for panic disorder without agoraphobia.  In 
reaching this decision the Board has considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.

III.  Individual Unemployability Claim

The law provides that a total disability rating based on 
individual unemployability due to one or more service-
connected disabilities may be assigned, where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of such service-connected disabilities.  38 C.F.R. 
3.340, 3.341, 4.16.  If the schedular rating is less than 100 
percent, the issue of unemployability must be determined 
without regard to the advancing age of the veteran.  38 
C.F.R. §§ 3.341(a), 4.19.  The regulations provide that 
where, as here, the veteran has two or more service-connected 
disabilities, there must be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent for more before a 
total rating may be assigned.  38 C.F.R. § 4.16(a). 

The Court has held that, in claims for a total rating based 
on individual unemployability, the Board must make a 
determination without taking the veteran's age and 
nonservice-connected disabilities into consideration, and 
whether there are circumstances that put the veteran in a 
different position than another veteran with the same 
disability rating.  Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  It is insufficient that the veteran is unemployed or 
has difficulty obtaining employment, the issue turns on 
whether the veteran is capable of performing the physical and 
mental acts required of employment, apart from nonservice-
connected disabilities.  Id.

In this case, the veteran is service connected for two 
disabilities - panic disorder, rated as 30 percent disabling, 
and status post bunionectomy, left foot, rated as 
noncompensably (zero percent) disabling.  The combined rating 
for these two disabilities is 30 percent.  Therefore, the 
veteran does not have one disability ratable at 40 percent, 
with a combined rating of 70 percent, and thus fails to meet 
the initial criteria for consideration of a total rating for 
compensation based on individual unemployability due to 
service-connected disabilities.

Nevertheless, the Board has considered the veteran's 
contention that his panic disorder has rendered him 
unemployable due to an inability to deal with co-workers.  
According to the information provided by the veteran on his 
VA Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability, received by VA in 
August 2000, the veteran is currently 40 years of age, has an 
12th-grade education, and last worked full time in January 
1999 as a corrections administrator.  He has stated that he 
resigned from this position because one night he was unable 
to respond to a disturbance due to a panic attack, and has 
not worked, or sought work, since that time.  However, this 
allegation is not competent evidence that the veteran cannot 
work due to his panic disorder.  There is no evidence from 
his employer that he was fired or asked to resign due to a 
panic disorder or medical evidence of such a recommendation.  
The veteran's statements alone are not competent evidence of 
total occupational impairment which would warrant the 
assignment of a total disability rating.  The fact that the 
appellant is not working is not competent evidence that he 
cannot work.

The veteran has undoubtedly experienced some impairment in 
his ability to perform substantially gainful employment due 
to his service-connected disabilities, as evidenced by his 
combined 30 percent disability evaluation.  However, "[t]he 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations."  38 C.F.R. § 4.1 (2003).  
The Board believes, in light of recent medical examinations 
and inpatient and outpatient treatment notes, that the VA 
Schedule for Rating Disabilities and the disability 
evaluation assigned to each disorder under that schedule 
accurately reflect the veteran's overall impairment to his 
earning capacity due to his service-connected disabilities.  
Therefore, a total rating for compensation based on 
individual unemployability due to service-connected 
disabilities is not warranted.


ORDER

Service connection for a breathing disorder due to an 
undiagnosed illness is denied.

Service connection for hypertension due to an undiagnosed 
illness is denied.

Service connection for a headache disorder due to an 
undiagnosed illness is denied.

A disability rating in excess of 30 percent for the veteran's 
panic disorder without agoraphobia is denied.

A total rating for compensation based on individual 
unemployability due to service-connected disabilities is 
denied.



	                        
____________________________________________
	STEVEN L. COHN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



